 
ACQUISITION AGREEMENT
 
AMONG
 
 

1. 
MALIBU MINERALS, INC (Purchaser)

   

2.  FLEX FUELS ENERGY LIMITED (Company)

   

3. 
VARIOUS SHAREHOLDERS (Shareholders)

 

4. 
GORDON ALAN EWART AND JON PENTON (GAE and JP)

 
THIS DOCUMENT IS FOR DISTRIBUTION IN THE UNITED KINGDOM ONLY TO PERSONS HOLDING
SHARES IN THE LIMITED COMPANY. THIS DOCUMENT IS NOT A PROSPECTUS PURSUANT TO
SECTION 85 OF THE FINANCIAL SERVICES AND MARKETS ACT 2000. FOR THE PURPOSES OF
SECTION 21 OF THE FINANCIAL SERVICES AND MARKETS ACT 2000, THIS DOCUMENT IS A
COMMUNICATION WHICH FALLS WITHIN THE SCOPE OF THE SALE OF BODY CORPORATE
EXEMPTION PURSUANT TO REGULATION 62 OF THE FINANCIAL SERVICES AND MARKETS ACT
(FINANCIAL PROMOTION) ORDER 2005.
 
 
1

--------------------------------------------------------------------------------

 

AN AGREEMENT dated the 29 December of 2006
 
AMONG
 
1.            
MALIBU MINERALS, INC., a corporation incorporated and registered in accordance
with the laws of the State of Nevada, USA and having its principal office
located at Suite 510 - 999 West Hastings Street, Vancouver, British Columbia,
Canada, A1 V6C 2W2 (the “Purchaser”);

 
2.            
FLEX FUELS ENERGY LIMITED, a company registered in England and Wales under
company number 6003328 with its registered office located at 30 St. Mary Axe,
London, EC3A 8EP (the “Company”); and

 

3.            
THE PERSONS WHOSE NAMES AND ADDRESSES are set out in the first column of
Schedule 2 and whose address for the purpose of service of notices shall be the
address of the Company’s Solicitors unless otherwise notified to the other
parties (the “Shareholders”).

 

4.            
GORDON ALAN EWART of 125 Springfield Avenue, London SW20 9JS and JON PENTON of
Lilac Cottage, Compton Dundon, Somerset TA11 6PS (hereinafter referred to as
“GAE and “JP”, respectively).

 
WHEREAS:
 
A.
The Company plans to construct, own and manage seed processing facilities,
refineries producing bio diesel products (and associated power generation
facilities if commercially desirable) and to engage in the business of selling
supplying and distributing bio diesel products.

 
B.
The Purchaser, a Nevada, United States, company primarily engaged in the
exploration of mineral properties, has access to the capital markets and has
agreed to collaborate with the Company in providing finance in support of its
activities with the intention on the part of the Purchaser of diversifying its
business through the acquisition of the entire issued share capital of the
Company

 
C.
The Company’s authorized share capital comprises 2,000 Shares of £0.10 each of
which 1700 Shares have been issued, 624 to the Shareholders and 1,076 to the
Remaining Shareholders.

 
D.
The Parties and the Remaining Shareholders consider that their mutual interests
will be best served if the Purchaser acquires ownership of the Company as
contemplated under this Agreement and they have accordingly agreed in the case
of the Parties to enter into this Agreement and in the case of the Remaining
Shareholders and the Purchaser, in order to induce the Purchaser to enter into
this Agreement, to enter into the Supplementary Agreement subject to the terms
and conditions hereinafter contained and in the case of the Supplementary
Agreement as set out in that document.

 
NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
 

1.  
Definitions and Interpretations

 

1.1  
In this Agreement:

 
“Acquisition Shares”
 
means the 624 Shares to be acquired by the Purchaser on Completion from the
Shareholders.
 
“Agreement”
 
means this agreement, dated December 29, 2006.
 
“Allotment Shares”
 
means the 300 Shares to be allotted and issued to the Purchaser and which shall
on allotment and issue constitute 15% of the entire authorised share capital of
the Company.
 

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
“Business”
 
means the business activities which the Company plans to undertake and which the
Purchaser will acquire, including constructing, commissioning, managing and
operating refineries, seed crush facilities, and producing biodiesel products
and power and trading in such products, and constituting the business activities
described in the Business Plan.
 
“Business Day”
 
means a day of the week which is not a Saturday or Sunday when dealing in
domestic securities may take place on the markets operated by London Stock
Exchange plc.
 
“Business Plan”
 
means the business plan prepared on behalf of the Company as set out in Schedule
8.
 
“Business Transfer Agreement”
 
means the agreement relating to the transfer of the Pre Completion Business from
the Purchaser to a subsidiary company established for the purpose of receiving
the Pre Completion Business.
 
“Claim”
 
means a claim or claims pursuant to the Warranties.
 
“Company Financial Statements”
 
means the consolidated financial statements of the Company for the period from
inception to December 31, 2006, audited by an independent registered certified
public accounting firm who is registered with, and has audited the consolidated
financial statements in accordance with the standards of, the Public Company
Accounting Oversight Board (United States of America) (“PCAOB”) (the “Financial
Statements”); provided that if the Completion Date is on or after May 1, 2007,
the Company shall provide collectively the Financial Statements together with
the consolidated financial statements of the Company for the three month period
ended March 31, 2007 that have been reviewed in accordance with the PCAOB and in
conformity with accounting principles generally accepted in the US; true copies
of which shall be delivered by the Company to the Purchaser on or before
Completion.
 
“Company’s Solicitors”
 
means Hunton & Williams of 30 St Mary Axe, London EC3A 8EP.
 
“Completion Agreements”
 
means the agreements set out in Schedule 7.
 
“Completion Date”
 
means date upon which Completion is to take place as identified in Clause 8.2.
 
“Completion”
 
means completion of the sale and purchase of the Acquisition Shares.
 
“Consideration “
 
the consideration which is to pass from the Purchaser to the Shareholders in
exchange for the Shares.
 

 
 
3

--------------------------------------------------------------------------------

 
 
“Consideration Shares”
 
means the 9,123,795 Stock Units of the Purchaser to be issued and allotted to
the Shareholders pursuant to Clause 8.6 in the proportions and numbers
identified in Schedule 2.
 
“Disclosure Letter”
 
means any disclosure letter to be delivered to the Purchaser by the Company, the
Shareholders, GAE and JP pursuant to this Agreement in accordance with clause
11.
 
“Encumbrance”
 
any interest or equity of any person (including any right to acquire, option or
right of pre-emption) or any mortgage, charge, pledge, lien, assignment,
hypothecation, security, interest, title retention or any other security
agreement or arrangement.
 
“Escrow Agreement”
 
means the Escrow Agreement to be entered into between the Company's Solicitors
and SRFF prior to signature of this Agreement to enable Initial Funding
Completion to take place.
 
“Initial Funding”
 
means an amount equal to US$1,500,000 which the Purchaser has raised for the
purposes of this Agreement through private placements of Stock Units to be used
for the purposes set out in this Agreement subject as hereinafter contained.
 
“Initial Funding Agreements”
 
means the agreements set out in Schedule 6 of Part I.
 
“Initial Funding Completion”
 
means transfer of the Initial Funding to the Company’s Solicitors’ Client
Account and issue of the Allotment Shares in accordance with Clause 5 hereof.
 
“Interim Period”
 
means a period of time starting on the date of release of the Initial Funding to
the Company and ending on Completion Date.
 
“Issue Price”
 
means the subscription price per Allotment Share in pounds sterling, to be paid
by the Purchaser to the Company, calculated on Initial Funding Completion by
dividing the Initial Funding (as an amount converted from dollars into pounds
sterling by the Company’s Solicitors pursuant to clause 5.4) by the total number
of Allotment Shares (being 300).
 
“JTC Trustee Ltd.”
 
means JTC Company having its registered office at ______
 
“Management Accounts”
 
means the accounts to be periodically supplied to the Purchaser during the
Interim Period, and to be used for the purposes of supplementary due diligence,
including at the end of the Interim Period a balance sheet setting out the
Company’s assets and liabilities.
 
“Main Funding”
 
means the raising through a Private Placement of US$11,800,000 or such larger
amount as may be agreed to by the Parties.
 

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Malibu Representative”
 
means the director of the Company or his alternate appointed by the Purchaser
from time to time.
 
“Party” and “ Parties”
 
means the Purchaser, the Company, the Shareholders, GAE and JP being
collectively referred to as the “Parties”.
 
“Pre-Completion Business”
 
means the business conducted by the Purchaser immediately prior to execution of
the Business Transfer Agreement.
 
“Principal Market”
 
means the Over-The-Counter Bulletin Board quotation service, or if the Stock
Units are then traded on another quotation service or on a national securities
exchange, such quotation service or national securities exchange.
 
“Private Placement”
 
means the private placement of up to 15,061,729 Stock Units of the Purchaser at
US$0.90 per Stock Unit, or such other amounts as may be agreed to between the
Parties in order to achieve the Main Funding of not less than US$11,800,000, to
certain accredited investors under Regulation S of the Securities Act of 1933,
or as maybe agreed to by the Parties.
 
“Purchaser Completion Balance Sheet”
 
means the balance sheet of the Purchaser as at the Completion Date to be
delivered to the Shareholders on Completion.
 
"Purchaser Majority Directors”
 
means an affirmative vote of a majority of the votes cast by the members of the
board of directors of the Purchaser on a particular matter at a meeting of the
directors at which a majority of the directors is present in person or by proxy,
with each director entitled to one vote.
 
“Purchaser Warranties”
 
means the warranties extended by the Purchaser to the Shareholders as set out in
Schedule 5.
 
“Remaining Shares”
 
means the 1,076 Shares to be transferred by the Remaining Shareholders to the
Purchaser pursuant to the Supplementary Agreement.
 
“Remaining Shareholders”
 
means JTC Trustee Ltd. and Gillian Penton the holders of 538 Shares each and
therefore together a total of 1,076 Shares.
 
“Restriction Provisions”
 
means in the case of the Shareholders, the restriction provisions on the sale
and transfer of the Consideration Shares set out in Clause 9 and in the case of
the Purchaser the restriction provisions on the sale and transfer of the
Allotment Shares and the Acquisition Shares set out in Clause 9.
 
“Shares”
 
means ordinary shares in the capital of the Company.
 
“Shareholders”
 
means the persons whose names and addresses are set out in the first column of
Schedule 2 and being the registered owners of the Shares of the Company as set
out opposite their names in Schedule 2.

 
 
5

--------------------------------------------------------------------------------

 
 
 
“Solicitor’s Bank Account”
 
means a US dollar designated account held by the Company's Solicitors at
Barclays Bank PLC, 54 Lombard Street London EC3V 9EX, and being the numbered
account advised to SRFF pursuant to the Escrow Agreement.
 
“SRFF”
 
means the Purchaser’s attorneys Sichenzia Ross Friedman Ference LLP with a
business address of 1065 Avenue of the Americas, 21st Floor, New York, NY 10018.
 
“Stock Units”
 
means the shares of common stock, $0.001 par value per share, of the Purchaser.
 
“Subsidiaries”
 
means the wholly owned Flex Fuel subsidiary companies to be incorporated in
England and Wales as such companies are identified by name in the Business Plan.
 
“Supplementary agreement”
 
means the Agreement between the Remaining Shareholders and the Purchaser
providing for the transfer by the Remaining Shareholders of the Remaining Shares
to the Purchaser.
 
“Warranties”
 
 
 
means the warranties extended by the Shareholders, GAE and JP to the Purchaser
and by the Purchaser to the Shareholders as the context requires as such
warranties are set out in Schedule 4 and Schedule 5 as applicable.
 

1.2  
Any reference, express or implied, to an enactment includes references to:

 

(a)  
that enactment as amended, extended or applied by or under any other enactment
before or after this Agreement; and;

 

(b)  
any enactment which that enactment re-enacts (with or without modification; and

 

(c)  
any subordinate legislation made (before or after this Agreement) under any
enactment, including one within (a) or (b) above.

 

1.3  
Words denoting persons shall include corporate bodies and unincorporated
associations of persons.

 

1.4  
The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.

 

1.5  
Reference to a document being in the agreed form is to a document initialed by
or on behalf of the Parties for the purposes of identification.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 

1.6  
Save where specifically provided otherwise all obligations undertaken by more
than one individual being a Party to this Agreement are undertaken jointly and
severally.

 

1.7  
Upon termination for any reason, the Parties shall be relieved of any further
obligations or commitments pursuant to this Agreement including, but without
limitation, the commitments on the part of the Shareholders and GAE and JP
contained in Clause 21, save and except for the obligations of either of the
Parties to compensate the other pursuant to Clause 16.5 and 16.6 and to the
continuation of the confidentiality obligations contained in Clause 20.6.

 

2.  
Allotment Shares and Acquisition Shares

 

2.1  
Subject to the terms of this Agreement the Purchaser shall:

 

2.1.1  
subscribe for and be issued with and allotted the Allotment Shares credited as
fully paid at par value of £0.10 each.

 

2.1.2  
acquire the Acquisition Shares from the Shareholders on the Completion Date.

 

2.2  
On Completion Date the Shareholders shall transfer to the Purchaser the number
of Acquisition Shares set out opposite their respective names in Schedule 2, and
the Remaining Shareholders shall transfer to the Purchaser the Remaining Shares.

 

2.3  
On Completion Date the Purchaser shall not be obliged to accept the transfer of
any of the Acquisition Shares and release the Main Funding to the Company unless
the transfer of all of the Acquisition Shares and all of the Remaining Shares
takes place simultaneously.

 

2.4  
Each of the Shareholders hereby waives any right of pre-emption or other
restriction on transfer in respect of the Acquisition Shares or any of them
conferred on each of the Shareholders under the Articles of Association of the
Company or otherwise.

 

2.5  
The Shareholders hereby acknowledge that:

 

2.5.1  
the authorised share capital of the Company shall not be increased or altered in
any way between the date of Initial Funding Completion and the earlier of (i)
the Completion Date and (ii) the last day of the Interim Period; and

 

2.5.2  
none of the Shareholders shall transfer or otherwise dispose of his or its
interest in the Acquisition Shares between the date of this Agreement and the
earlier of (i) the Completion Date and (ii) the last day of the Interim Period.

 

2.5.3  
the Shareholders shall cause any and all actions necessary to secure for the
Purchaser to acquire the Remaining Shares from Remaining Shareholders on the
Completion Date as contemplated by this Agreement.

 

2.6  
It is acknowledged that the agreement of the Shareholders to transfer the
Acquisition Shares and of the Purchaser to acquire them represent irrevocable
commitments subject only to the conditions precedent to Completion set out in
Clause 8.1 and to termination of this Agreement before Completion pursuant to
clauses 16.2, 16.3 or 16.4.

 

2.7  
Each of GAE and JP hereby acknowledge that:

 

2.7.1  
the authorised share capital of the Company shall not be increased or altered in
any way between the date of Initial Funding Completion and the earlier of (i)
the Completion Date and (ii) the last day of the Interim Period; and

 
 
 
7

--------------------------------------------------------------------------------

 
 
 

2.7.2  
neither GAE nor JP shall transfer or otherwise dispose of their interest, if
any, in the Acquisition Shares between the date of this Agreement and the
earlier of (i) the Completion Date and (ii) the last day of the Interim Period.

 

2.7.3  
each of GAE and JP shall cause any and all actions necessary to secure for the
Purchaser to acquire the Remaining Shares from Remaining Shareholders on the
Completion Date as contemplated by this Agreement.

 

3.  
Consideration for the Acquisition Shares

 

3.1  
The Consideration for the transfer of the Acquisition Shares shall be the issue
and allotment by the Purchaser to the Shareholders or their nominees on
Completion of the numbers of Consideration Shares set out opposite their
respective names in Schedule 2.

 

3.2  
The Consideration Shares shall be issued by the Purchaser credited as fully paid
and non assessable and shall rank pari passu in all respects with the Stock
Units in the capital of the Purchaser in issue at Completion.

 

3.3  
The Consideration Shares shall, at the Completion Date represent 14.5% percent
of the entire issued share capital of the Purchaser.

 

4.  
Finance

 

4.1  
The Initial Funding shall be used during the Interim Period to meet expenditure
connected with setting up and establishing the Business. The Business Plan
contains details of expenditure to be incurred during the Interim Period and
Schedule 6 Part II identifies a detailed schedule of expenditure for which the
Initial Funding may be used.

 

4.2  
It is intended that the Initial Funding shall be transferred and made available
to the Company in exchange for the Allotment Shares. Of the total Initial
Funding the pound sterling equivalent of US$1,500,000 shall be applied on
Initial Funding Completion in payment of the Issue Price for the Allotment
Shares pursuant to Clause 5.

 

4.3  
As and with effect from Initial Funding Completion, the Purchaser shall be
represented by a single director on the board of directors of the Company,
Malibu Representative, and the Purchaser shall be entitled to remove the same
director and appoint a replacement at any time. Any subsequent appointment to
the initial appointment and any removal shall be made by notice in writing
served on the Company and shall take effect upon service of the notice. The
Company shall take any and all actions necessary to approve such subsequent
appointment. The Malibu Representative, or his duly appointed alternate, shall
have the same right to attend Company board meetings and to call upon the board
of the Company to convene meetings as the other directors and shall have the
same rights of access to the Company’s accounts, records and papers as other
directors. The board of directors shall meet regularly (as necessary by
telephone conference call) during the Interim Period, and not less often than
once a month. During the Interim Period the Malibu Representative (or his
alternate) shall be a necessary attendee for a quorum and for the purposes of
this Agreement the Company’s Articles of Association shall be deemed to have
been amended accordingly.

 

4.4  
The Purchaser intends to raise the Main Funding during the Interim Period
through further private placements of Stock Units and undertakes with the
Company with respect to such arrangements as follows:

 

4.4.1  
to use its best endeavours to raise the Main Funding through private placements
provided that, as the Company, the Shareholders, GAE and JP hereby acknowledge
and accept, the outcome of such endeavours cannot be guaranteed by the Purchaser
and is not underwritten by third parties;

 
 
8

--------------------------------------------------------------------------------

 
 
 

4.4.2  
that such private placements shall be solicited based on draft subscription
agreements and shall be managed and administered in conformity with US
securities laws and rules and regulations applicable to the issue and allotment
of stock in corporations quoted on the Principal Market;

 

4.4.3  
that in collaboration with its agents and representatives it will proceed
diligently with actions required to achieve the Main Funding within the Interim
Period;

 

4.4.4  
that it will advise the Company as to progress with the Main Funding initiatives
in response to requests for information;

 

4.4.5  
that it will provide the Company with a draft copy of the private placement
memorandum at least 2 Business Days before it is released to potential
investors;

 

4.4.6  
that it will incorporate reasonable amendments to the private placement
memorandum requested by the Company’s directors before issuance to potential
investors, unless such amendments would cause or could lead to a violation of
any law or regulation; and

 

4.4.7  
that as soon as practicable after receiving binding commitments for the full
amount of the Main Funding it will advise the Company that such commitments have
been received.

 

5.  
Initial Funding Completion

 

5.1  
Subject to a mutual agreement of, and entry into the Escrow Agreement by and
between, SRFF and the Company’s Solicitors, Initial Funding Completion shall
take place on the date of this Agreement at the offices of the Company’s
Solicitors.

 

5.2  
Prior to Initial Funding Completion the Purchaser shall transfer the Initial
Funding by direct deposit to the Solicitor’s Bank Account pursuant to the terms
of the Escrow Agreement. Upon Initial Funding Completion or as soon as practical
thereafter, the Company shall cause the US dollar amount held in the Solicitor’s
Bank Account to be converted to Pounds Sterling equivalent at such rate as may
be available to the Company’s Solicitors, pursuant to their normal banking
arrangements. Following such conversion, in accordance with the form of the
Escrow Agreement, the Company’s Solicitors will arrange for the transfer of the
Pounds Sterling amount to be transferred to the Company’s account by way of
subscription for the Allotment Shares.

 

5.3  
On Initial Funding Completion in consideration for and subject to the payment of
the subscription price in accordance with Clause 5.2 above, the Company shall:

 

5.3.1  
allot and issue to the Purchaser the Allotment Shares credited as fully paid;

 

5.3.2  
deliver to the Purchaser a duly executed share certificate in respect of the
Allotment Shares; and

 

5.3.3  
deliver to the Purchaser a certified copy of the minutes of the meeting of its
board of directors as referred to in Clause 5.4 below.

 

5.4  
On Initial Funding Completion the directors of the Company shall hold a meeting
at the offices of the Company’s Solicitors or a mutually agreed location to:

 

5.4.1  
approve the allotment and issue to the Purchaser of the Allotment Shares;

 
 
9

--------------------------------------------------------------------------------

 
 

5.4.2  
instruct the secretary of the Company to enter the Purchaser into the register
of members of the Company as the owner of the Allotment Shares and make the
necessary returns to the Registrar of Companies.

 
The Purchaser shall, on Initial Funding Completion, subscribe in cash
US$1,500,000 as consideration for the Allotment Shares.
 
The subscription price for each of the Allotment Shares shall be the Issue
Price.
 

5.5  
On or before Initial Funding Completion, the Purchaser shall appoint a Malibu
Representative onto the board of directors of the Company, and the Company shall
take any and all actions necessary to approve such appointment of the Purchaser
appointed director to its board of directors.

 

5.6  
The Shareholders and GAE and JP undertake with the Purchaser to procure that the
Company complies with its obligations as set out in this Clause 5.

 

6.  
Interim Period Management

 

6.1  
The Parties mutually recognise the importance to the success of the Business of:

 

6.1.1  
ensuring that the provisions of the Interim Funding Agreements are implemented
in accordance with their terms and within the periods of time for the
implementation of such provisions as identified in the Business Plan; and

 

6.1.2  
signing the Completion Agreements during the Interim Period and implementing the
provisions of such Completion Agreements to the extent such provisions are
capable of being implemented within the Interim Period.

 

6.2  
During the Interim Period the Company and its Business shall be actively and
diligently managed with a view to achieving the objectives set out in the
Business Plan by relevant milestone dates. In particular the Company:

 

6.2.1  
shall incorporate and register in the UK the Subsidiaries having the legal
capacity to construct, own and operate the contemplated businesses (subject to
receiving the necessary licences and approvals); 

 

6.2.2  
shall use its best endeavours to identify and secure rights of long term tenancy
by the Subsidiaries of sites for the construction and operation of the
facilities necessary to the businesses contemplated in this Agreement and to
submit all applications so as to enable construction and operation of these
facilities to be commenced by the various dates for commencement set out in the
Business Plan;

 

6.2.3  
shall use best endeavours, so far as practicable, to identify and establish
business relationships either through the Subsidiaries, or by the Company
directly, with suitable suppliers of raw materials and customers for oilseed
crush plant and enter into discussions with such suppliers and customers with a
view to delivering the financial results projected in the Business Plan provided
nevertheless that the Purchaser hereby acknowledges that such results are only
projections; and

 

6.2.4  
shall not establish any subsidiary companies other than the Subsidiaries and
shall not enter into any joint ventures or other forms of partnership with any
third parties unless approved by the Purchaser’s board of directors.

 
 
 
10

--------------------------------------------------------------------------------

 
 
 

6.2.5  
the Company shall only enter into any other arrangement or agreement with the
intention of meeting the objectives set out in the Business Plan subject to the
prior approval of the Company’s board of directors;

 

6.2.6  
notwithstanding the requirements set forth in this clause 6.2.5, prior approval
of the Company’s board of directors during the Interim Period shall not be
required for the Company to enter into an arrangement or agreement provided that
said arrangement or agreement (i) is entered into in the best interests of the
Company with the intention of meeting the objectives set out in the Business
Plan, (ii) individually is not valued in excess of £10,000 and shall not cause
the Company to incur liabilities or expenditures in excess of £10,000, and (iii)
in aggregate, any said arrangements or agreements, are not valued in excess of
£30,000 and shall not cause the Company to incur liabilities or expenditures in
excess of £30,000.

 

6.3  
The directors and managers of the Company shall during the Interim Period
dedicate sufficient working time to the management of the Company and its
Business as may be required to deliver the objectives set out in the Business
Plan by relevant milestone dates in accordance with the provisions of Clause 6.2
and during the Interim Period shall use their best endeavours to achieve the
objectives set for the Business in the Business Plan..

 

6.4  
Neither the Company, nor the Shareholders, nor GAE and JP shall during the
Interim Period enter into any agreements or arrangements with third parties
which would be prejudicial or likely to be prejudicial to the best interests of
the Company and the future of the Business. The Completion Agreements and any
other material contracts and undertakings between the Company, and/or its
Subsidiaries shall be signed on a basis which ensures that the commitments and
obligations of the Company and/or its Subsidiaries are made conditional upon
Completion pursuant to this Agreement.

 

6.5  
During the Interim Period the Company shall not create any mortgages, charges or
liens, security interests over any Company assets without the consent of the
Purchaser.

 

6.6  
During the Interim Period the Company shall introduce and enforce proper and
effective generally accepted accounting systems and procedures. All expenses,
payments and outgoings made by the Company and the Subsidiaries shall be
consistent with the provisions of the Business Plan and shall be restricted to
payments of the type identified in Schedule 6.

 

6.7  
During the Interim Period the Company shall introduce and implement policies and
procedures for the proper and effective management of the Business by the
Company's officers and employees, and by third parties instructed on behalf of
the Company.  Such policies and procedures shall provide for the management of
the Business following Completion and to the extent feasible during the Interim
Period for management, in compliance with all relevant laws and regulations and
in accordance with best practice corporate governance and relevant social
obligations, including US laws governing the conduct of business by US
registered companies and their subsidiaries, and US Securities Exchange
Commission’s rules and regulations.

 

6.8  
During the Interim Period the Company shall cause monthly Management Accounts to
be prepared containing full details of income and expenditure and shall submit
the same to its board of directors. The Management Accounts shall fairly and
accurately represent the liabilities of the Company and shall be prepared in
substantial accordance with US generally accepted accounting principles
consistently applied. Not less than 7 Business Days prior to Completion the
Company shall forward to the Purchaser a final set of Management Accounts.

 

6.9  
The Shareholders and GAE and JP expressly undertake and covenant with the
Purchaser to procure that the Company and the directors and managers complies
with and performs its, and or their, obligations as set out in this Clause 6.
The Purchaser acknowledges that, with respect to those of the Company’s
obligations which are expressed as best efforts obligations, the Shareholders
and GAE and JP shall be deemed to have fulfilled and/or discharged their
obligation to procure such compliance and/or performance by the Company provided
they can demonstrate that they themselves have made best efforts to procure
compliance and performance by the Company. Any reasonable costs and expenses
incurred by the Shareholders and GAE and JP in discharging their obligations to
the Company pursuant to this Clause 6.9, not covered by separate expense
arrangements with the Company, shall be reimbursed by the Company.

 
 
11

--------------------------------------------------------------------------------

 
 

6.10  
Prior to or upon Completion, the Company shall deliver the Company Financial
Statements.

 

6.11  
During the Interim Period the Purchaser shall be actively and diligently managed
with a view to achieving the objectives set out in the Purchaser’s Business
Overview Section set forth in its Registration Statement filed with the SEC on
Form SB-2 on August 4, 2006; in particular, the Purchaser shall use the net
proceeds from sales of its Stock Units, net of the Initial Funding, for general
corporate purposes and working capital; notwithstanding the foregoing, during
the Interim Period the Purchaser shall not incur liabilities or expenditures in
excess of $150,000.

 

7.  
Purchaser’s Termination Right

 
  If during the third and fourth months of the Interim Period the Purchaser, in
its absolute discretion, decides that the prospects for success of the Business
do not justify proceeding to Completion, the Purchaser shall so advise the
Company, the Shareholders and GAE and JP in writing, and following such advice
shall be entitled at any time during such third and fourth months of the Interim
Period, to terminate this Agreement in accordance with Clause 16.2.
 

8.  
Completion

 

8.1  
Completion shall be conditional upon:

 

8.1.1  
the Purchaser being satisfied with the prospects for the Business in accordance
with Clause 7 and its not having served a notice terminating this Agreement
pursuant to Clause 16.2;

 

8.1.2  
the Purchaser raising the Main Funding through the private placement of Stock
Units equal to or more than the amount of the Main Funding;

 

8.1.3  
all documents or copies of documents required to be executed and delivered to
the Purchaser hereunder having been so executed and delivered;

 

8.1.4  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Company, the Shareholders or GAE and JP at or prior to the
Completion having been complied with or performed; and

 

8.1.5  
there not having occurred:

 

(a)  
any material adverse change in the financial position or condition of the
Company, its liabilities or the assets of the Company or any damage, loss or
other change in circumstances materially and adversely affecting the Company,
the Business or the assets of the Company or the Company’s right to carry on the
Business, other than changes in the ordinary course of business, none of which
has been materially adverse; or

 

(b)  
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to the Company or the Business (whether or not covered by
insurance) materially and adversely affecting the Company, the Business or the
assets of the Company;

 
 
 
12

--------------------------------------------------------------------------------

 
 
 

8.1.6  
the transactions contemplated hereby having been approved by any regulatory
authorities having jurisdiction over the transactions contemplated in this
Agreement, if applicable;

 

8.1.7  
there being no disclosures in any draft Disclosure Letter delivered to the
Purchaser on or before the Completion Date which will have, or may be likely to
have, a material adverse effect upon the value of the Company and or the
Business or which would be likely to adversely effect the Company’s ability to
deliver the Business Plan or which have the effect of altering or amending any
of the Company’s, the Shareholders’ and or GAE and JP’s obligations or
commitments pursuant to this Agreement..

 

8.1.8  
the delivery of the Company Financial Statements pursuant to Clause 6.11.

 

8.1.9  
the delivery of the Voting Trust Agreements entered into by the shareholders of
the Purchaser holding in aggregate at least 10.5% of the issued and outstanding
Stock Units on the Completion Date (the “10.5% Shareholders”), a form of which
is annexed hereto as Exhibit I; such that the Purchaser will arrange for the
10.5% Shareholders to enter into a Voting Trust Agreement with SRFF giving the
Purchaser’s Majority Directors, the right to vote the shares held by the 10.5%
Shareholders during the 12 month period from the Completion Date in favor of any
resolution presented to all of the shareholders of Malibu in accordance with the
directions of the Purchaser’s Majority Directors.

 

8.1.10  
the delivery by the Purchaser of the Lock-up Agreements entered into by the
10.5% Shareholders, a form of which is annexed hereto as Exhibit II;

 

8.1.11  
the delivery by the Purchaser to the Company in a reasonable manner of a
confirmation that the Stock Units have been approved for listing on the
Principal Market (effectiveness of Form 211 application); and

 

8.1.12  
simultaneous transfer of the Remaining Shares pursuant to the Supplementary
Agreement.

 

8.2  
Completion shall take place on a date to be agreed between the Parties being a
date which shall be not earlier than two Business Days and not later than ten
Business Days after the date when all of the above conditions precedent have
been fulfilled. If the Parties fail to agree upon a date which is within the ten
Business Day period, Completion shall take place on a date which shall be
fifteen Business Days after fulfillment of all of the conditions precedent to
Completion.

 

8.3  
If Completion has not occurred within a period of five months from the date
hereof due to non fulfillment of any one or more of the conditions precedent to
Completion set out in Clause 8.1 above and the Purchaser has not served a notice
pursuant to 16.2, then:

 

8.3.1  
the Purchaser shall be entitled to serve notice on the Company and the
Shareholders calling upon them to meet and discuss actions which can be taken to
fulfill the outstanding condition or conditions precedent which is or are
preventing Completion from taking place; and

 

8.3.2  
the Company shall be entitled to serve an equivalent notice to the notice
described in 8.3.1 on the Purchaser.

 

8.4  
Following service of a notice pursuant to Clause 8.3 the Parties and or their
representatives shall meet to discuss, in good faith, actions which can be taken
to resolve the difficulties which are preventing Completion from taking place.
If the Parties either have not met or have not resolved such difficulties within
a period of twenty five Business Days from the date of service of a Clause 8.3
notice they shall be entitled to serve notice terminating this Agreement in
accordance with Clause16.3.

 
 
13

--------------------------------------------------------------------------------

 
 
 

8.5  
On Completion, which shall take place at the offices of the Company’s
Solicitors:

 

8.5.1  
each of the Shareholders shall transfer his respective Acquisition Shares with
full title guarantee, free from all Encumbrances and together with all rights
that attach, or may in future attach, to them including the right to receive all
dividends and distributions declared, made or paid on them on or after the date
of this Agreement; and

 

8.5.2  
each of the Shareholders shall deliver or cause to be delivered to the Purchaser
the following:

 

(a)  
a duly signed share transfer form into the name of the Purchaser representing
the Acquisition Shares set out opposite his name in Schedule 2; and

 

(b)  
the share certificates for the Acquisition Shares or an indemnity in respect
thereof.

 

8.5.3  
the Company shall deliver the certificate of incorporation and the statutory
books (including the minute books of the Company);

 

8.5.4  
the Company, the Shareholders and GAE and JP shall deliver the final Disclosure
Letter in the form of the draft accepted by the Purchaser to the Purchaser; and

 

8.5.5  
the Company shall deliver minutes of a meeting of the directors of the Company
approving the transfers of the Acquisition Shares for registration in the name
of the Purchaser.

 

8.6  
On Completion, the Purchaser shall:

 

8.6.1  
deliver to each of the Shareholders a stock certificate in respect of the
Consideration Shares to which each Shareholder is entitled;

 

8.6.2  
produce to the Shareholders a certified copy of the resolution of the board of
the Purchaser authorising the allotment and issue of the Consideration Shares to
the Shareholders and appointing Gordon Alan Ewart, Jon Penton, Iestyn Morgan and
Mark Ian Paulson as directors of the Purchaser; and

 

8.6.3  
a copy of the duly executed Business Transfer Agreement.

 

9.  
Restriction Provisions on Transfer/Sale of the Stock Units

 

9.1  
Each Shareholder agrees not to dispose of any of the Consideration Shares within
a period of two years from Completion Date, save pursuant to an offer made to
all the holders of Stock Units in the Purchaser and thereafter only to dispose
of Consideration Shares in accordance with the provisions of this Clause 9.

 

9.2  
After the two year period referred to in clause 9.1 has elapsed, each
Shareholder will be able to dispose of his Consideration Shares free of any
restrictions imposed by this Agreement, but subject to such restrictions as
shall apply under US Securities laws or regulations.

 

9.3  
Notwithstanding the restrictions set out in Clauses 9.1 and 9.2, each
Shareholder agrees not to dispose of any of the Consideration Shares so as to
contradict the provisions set forth in Clause 14.

 

9.4  
The Purchaser agrees not to dispose of any of the Allotment Shares or the
Acquisition Shares before two years save pursuant to an offer made to all the
holders of Shares and thereafter the Purchaser shall be free to dispose of the
Allotment Shares and the Acquisition Shares subject to such restrictions as
shall apply under US Securities laws or regulations.

 
 
14

--------------------------------------------------------------------------------

 
 
 

9.5  
Notwithstanding the restrictions set out in clause 9.4, the Purchaser agrees not
to dispose of any Allotment Shares or Acquisition Shares so as to contradict the
provisions of clause 14.3.

 

9.6  
Each director and officer of the Purchaser as of the date of this Agreement,
agrees not to dispose of any of the Stock Units beneficially owned by such
director or officer within a period of twenty four months from the Completion
Date, save pursuant to an offer made to all the holders of Stock Units in the
Purchaser and thereafter only to dispose of Consideration Shares in accordance
with the provisions of this Clause 9.

 

9.7  
Each director and officer of the Purchaser as of the date of this Agreement,
agrees to vote all Stock Units over which he/she has voting control of during
the 12 month period from the Completion Date (the “Term”) in favor of any
resolution presented to the shareholders of the Purchaser in accordance with the
directions of the Purchaser’s Majority Directors or as otherwise may be required
by the applicable SEC or Principal Market rules or regulations.

 

10.  
Directors

 
On Completion and for a twenty four month period thereafter shareholders of the
Purchaser (excluding the Shareholders and the Remaining Shareholders) holding in
the aggregate not less than 25% of the total issued share capital of the
Purchaser shall have the right to nominate, appoint and remove two directors to
the board of directors of the Purchaser, in accordance with the Purchaser’s
state of incorporation’s and the SEC laws and regulations. During the twelve
month period each of the Shareholders agrees to exercise all votes exercisable
by each of them as a director and/or shareholder of the Purchaser in favour of
the appointment as directors of the Purchaser as shall be nominated pursuant to
this provision.
 

11.  
Warranties and Purchaser Warranties

 

11.1  
The Shareholders and GAE and JP jointly and severally warrant to the Purchaser
that each of the statements set out in Part I of Schedule 4 is true and accurate
in all respects as of the date of this Agreement.

 

11.2  
Immediately prior to Completion, the Shareholders and GAE and JP shall be deemed
to have jointly and severally warranted to the Purchaser, subject to those
matters fully and fairly disclosed in the Disclosure Letter, based on the facts
in existence at that time, that each of the Warranties in the form set out in
Part 2 of Schedule 4 is true and accurate as at the Completion Date.

 

11.3  
Immediately prior to Completion, the Purchaser shall warrant to the Shareholders
and GAE and JP that each of the statements set out in Schedule 5 is true and
accurate in all respects as at the Completion Date.

 

11.4  
Each of the Shareholder’s and GAE’s and JP’s liability for the Warranties shall
be limited as set out in Clause 12.

 

11.5  
The Purchaser’s liability for the Purchaser’s Warranties shall be limited as set
out in Clause 13.

 

12.  
Limitations on Claims

 

12.1  
Neither the Shareholders nor GAE and JP shall be liable in respect of any Claim
unless and until they shall have received from the Purchaser written notice
containing details of the relevant Claim including the amount of the Claim and
full details of the matter or default which gives rise to the Claim on or before
the first anniversary of this Agreement.

 
 
15

--------------------------------------------------------------------------------

 
 

12.2  
Any Claim shall (if not previously satisfied, withdrawn or settled) be deemed to
have been withdrawn and waived by the Purchaser unless legal proceedings in
respect of such Claim have been commenced (by being both issued and served on
the Company) within twelve months of the notification of such Claim to the
Company.

 

12.3  
Neither the Shareholders nor GAE and JP shall not be liable in respect of any
Claim unless the amount of their liability in respect of an individual Claim
exceeds £25,000 (in which event, they shall be liable for the whole amount of
such Claim and not only the excess over such amount).

 

12.4  
Notwithstanding any other provision of this Agreement the individual liability
of each of the Shareholders and GAE and JP shall not in any circumstances exceed
£100,000. Individually and collectively their liability in the aggregate shall
not in any circumstances exceed £300,000.

 

12.5  
The Purchaser shall not be entitled to recover damages in respect of any Claim
for breach of a Warranty or otherwise obtain reimbursement or restitution more
than once in respect of any one breach of that Warranty arising out of or in
connection with the same circumstances.

 

12.6  
Neither the Shareholders nor GAE and JP shall be liable in respect of any Claim:

 

(a)  
to the extent that recovery is made by the Purchaser or the Company under any
policy of insurance; or

 

(b)  
to the extent that the Purchaser or the Company have already obtained
reimbursement or restitution in respect of such claim from any third party.

 

13.  
Limitations on Purchaser Warranty Claims

 

13.1  
The Purchaser shall not be liable in respect of any Claim unless and until it
shall have received from the Shareholders and GAE and JP written notice
containing details of the relevant Claim including the amount of the claim and
full details of the matter or default which gives rise to the claim on or before
the first anniversary of the Completion Date.

 

13.2  
Any Claim shall (if not previously satisfied, withdrawn or settled) be deemed to
have been withdrawn and waived by the Shareholders and GAE and JP unless legal
proceedings in respect of such Claim have been commenced (by being both issued
and served on the Purchaser) within twelve months of the notification of such
Claim to the Purchaser pursuant to Clause 13.1.

 

13.3  
The Purchaser shall not be liable in respect of any Claim unless the amount of
the liability of the Purchaser for such Claim exceeds £25,000 (in which event,
the Purchaser shall be liable for the whole amount of such claim and not only
the excess over such amount).

 

13.4  
Notwithstanding any other provision of this Agreement the aggregate liability of
the Purchaser under this Agreement shall not in any circumstances exceed
£300,000.

 

13.5  
Neither the Shareholders, GAE, JP nor the Company shall be entitled to recover
damages in respect of any Claim for breach of a Warranty or otherwise obtain
reimbursement or restitution more than once in respect of any one breach of that
Warranty arising out of or in connection with the same circumstances.

 

13.6  
The Purchaser shall not be liable under this Agreement in respect of any Claim:

 

(a)  
to the extent that recovery is made by the Purchaser, the Company, the
Shareholders or GAE and JP under any policy of insurance; or

 
 
16

--------------------------------------------------------------------------------

 
 

(b)  
to the extent that the Company, the Shareholders or GAE and JP have already
obtained reimbursement or restitution in respect of such claim from any third
party.

 

14.  
US Security Act Provisions,

 

14.1  
Each of the Shareholders agrees, and undertakes to procure that any nominee
appointed by him pursuant to Clause 3.1 shall agree, that they are acquiring the
Consideration Shares for investment purposes and will not offer, sell or
otherwise transfer, pledge or hypothecate any of the Consideration Shares issued
to it (other than pursuant to an effective Registration Statement under the
Securities Act of 1933, as amended) directly or indirectly subject to any other
restrictions and limitations set forth in this Agreement unless:

 

(a)  
the sale is to the Purchaser;

 

(b)  
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended, provided by Rule 144 thereunder;

 

(c)  
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended, provided by Regulation S promulgated
thereunder; or

 

(d)  
the Consideration Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the vendor has furnished to the Purchaser an opinion of counsel
to that effect or such other written opinion as may be reasonably required by
the Purchaser.

 

14.2  
Each of the Shareholders acknowledges that the certificates representing the
Consideration Shares shall bear the following legend:

 
NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.
 

14.3  
The Purchaser agrees that it is subscribing for acquisition of the Allotment
Shares and the Acquisition Shares for investment purposes and will not offer,
sell or otherwise transfer, pledge or hypothecate any of the Allotments Shares
or Acquisition Shares issued or transferred to them (other than pursuant to an
effective Registration Statement under the Securities Act of 1933, as amended)
directly or indirectly unless:

 

(a)  
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended, provided by Rule 144 thereunder;

 

(b)  
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended, provided by Regulation S promulgated
thereunder; or

 

(c)  
the Allotment Shares or Acquisition Shares are sold in a transaction that does
not require registration under the Securities Act of 1933, as amended, or any
applicable United States state laws and regulations governing the offer and sale
of securities, and the vendor has furnished to the Company an opinion of counsel
to that effect or such other written opinion as may be reasonably required by
the Purchaser.

 
 
17

--------------------------------------------------------------------------------

 
 

14.4  
The Purchaser acknowledges that the certificates representing the Allotment
Shares and the Acquisition Shares shall bear the following legend:

 
NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.
 

15.  
Taxation

 

15.1  
The Parties intend that the acquisition of the Acquisition Shares in exchange
for the Consideration Shares shall be a “tax free” exchange transaction pursuant
to Section 368 (a)(i)(b) of the Internal Revenue code of the United States of
America.

 

15.2  
The Parties acknowledge that stamp duty of 0.5% will be payable on the stock
transfer forms transferring the Acquisition Shares to the Purchaser and that
such stamp duty will be payable by the Purchaser. The Company shall however
provide reasonable assistance to the Purchaser in connection with the
submissions to HM Inland Revenue relating to the assessment of such duty.

 

16.  
Termination

 

16.1  
This Agreement shall come into effect on the date hereof and subject to
termination pursuant to Clauses 16.2, 16.3, or 16.4 below shall continue in
effect until all of the respective obligations of the Parties have been fully
discharged.

 

16.2  
If pursuant to Clause 7, the Purchaser decides that it is unable or unwilling to
proceed to Completion and has so advised the Company and the Shareholders in
writing in accordance with Clause 7, it shall be entitled to terminate this
Agreement forthwith by service of a notice in writing on the Company, the
Shareholders, GAE and JP.

 

16.3  
If Completion has not taken place within five months of the date hereof and the
Parties have not resolved the difficulties preventing Completion taking place
pursuant to Clause 8.3 and 8.4, they shall be entitled to terminate this
Agreement forthwith by service of a notice in writing on the other Parties.

 

16.4  
If prior to Completion the Shareholders, the Company and/or GAE and JP are in
breach of any of the terms or conditions of this Agreement, or fail to comply in
any material respect with any of its or their covenants or undertakings as set
out in this Agreement, the Purchaser shall be entitled to serve notice on the
Company requiring it the Shareholders and/or GAE and JP (as the case may be) to
comply with such covenants and undertakings within a period of twenty eight
calendar days from the date of service of the notice and if the Shareholders,
the Company and/or GAE and JP fails to rectify such breach or failure within the
period of twenty eight calendar days specified in the notice by the Purchaser,
the Purchaser shall be entitled to terminate this Agreement forthwith by service
of a further notice in writing on the Company, the Shareholders and/or GAE and
JP.

 

16.5  
If this Agreement is terminated pursuant to Clause 16.2, 16.3, or 16.4 above,
the Parties shall have no liability to each other for any claims, losses,
damages or expenses suffered or incurred prior to or following termination of
this Agreement except and to the extent that such claims, losses, damages or
expenses are attributable to a breach or material failure by one or more of the
Parties in which case the Party responsible for such breach or material failure
shall have liability to the Party making such claim or incurring such losses,
damages or expenses.

 
 
18

--------------------------------------------------------------------------------

 
 

16.6  
The Parties’ rights to make claims and or recover losses or damages,
attributable to a breach of this Agreement or attributable to a material failure
by one or more of the other Parties to discharge their respective obligations
pursuant to this Agreement including but not limited to claims in respect of
Warranties shall continue notwithstanding termination pursuant to Clauses 16.2,
16.3 or 16.4 above.

 

17.  
Entire Agreement

 
This Agreement and the documents annexed to it represent the entire agreement
between the Parties relating to the transactions contemplated by this Agreement
and supersede all previous agreements between the Parties relating to those
transactions and each Party acknowledges that it does not rely on any statement,
representation, assurance or warranty of any person (whether a Party to this
Agreement or not) other than as expressly set out in this Agreement. Each Party
agrees and undertakes to the other Parties that the only rights and remedies
available to it arising out of or in connection with this Agreement or its
subject matter shall be solely for breach of contract.
 

18.  
Third Party Rights

 
This Agreement and the documents referred to in it are made for the benefit of
the Parties and their successors and permitted assignees and are not intended to
benefit, or be enforceable by, anyone else.
 

19.  
Notices

 

19.1  
The Shareholders and GAE and JP and each of them, as they hereby acknowledge and
accept, shall be deemed to have received copies of all notices served pursuant
to this Agreement provided that they have been served upon the Company. All
notices served on the Company shall be addressed to the Company Secretary at its
registered office at the following address:

 
 

 To the Company:   C/O Hunton & Williams   30 St. Mary Axe  
London
EC3A 8EP

 
 


19.2  
The Purchaser as it hereby acknowledges and accepts shall be deemed to have
received copies of all notices served pursuant to this Agreement provided that
they have been served upon and addressed to the Purchaser at the following
address:

 
 

To the Purchaser Suite 510 - 999 West Hastings Street   Vancouver British
Columbia  
Canada
A1 V6C 2W2

 

With a copy to:  Sichenzia Ross Friedman Ference LLP   1065 Avenue of the
Americas, 21st Floor  
New York, NY 10018
Attention: Richard A. Friedman
Telephone: (212) 930-9700
Facsimile: (212) 930-9725

 
 

19.3  
Any notice or other document to be served under this Agreement may be delivered
by hand or sent by first class recorded delivery post to the Party to be served
at its address appearing in this Agreement or at such other address as it may
have notified to the other Parties in accordance with this clause.

 
 
 
19

--------------------------------------------------------------------------------

 
 
 

19.4  
All notices set out pursuant to this Agreement shall take effect:

 

19.4.1  
if delivered by hand, upon delivery;

 

19.4.2  
if posted, at 10 a.m. on the second Business Day after posting or if posted to
an address in another country at 10 a.m. on the fifth Business Day after
posting.

 

19.5  
In proving service of a notice or document it shall be sufficient to prove that
delivery was made or that the envelope containing the notice or document was
properly addressed and posted as a prepaid first class recorded delivery letter
or that the telex or facsimile message was properly addressed and dispatched and
the correct answerback or identity code is received as the case may be.

 

20.  
General

 

20.1  
Each of the obligations and undertakings set out in this Agreement which is not
fully performed at Completion will continue in force after Completion.

 

20.2  
None of the Parties shall be entitled to assign or transfer its rights or
obligations under this Agreement without the prior written consent of the other
Parties.

 

20.3  
Any announcements concerning the transaction provided for in this Agreement by
or on behalf of the Shareholders and GAE and JP, the Purchaser or the Company
shall be subject to the approval of the other Parties except that the approval
of the Shareholders and GAE and JP and/or the Company shall not be required as
to (i) any statements or information which the Purchaser submits to its
stockholders, or (ii) any statements, reports, publications or disclosures,
including applicable filings with the US Securities and Exchange Commission,
that the Purchaser is required to make pursuant to any applicable state or
federal laws or regulations or (iii) any statements reports or disclosure that
the Purchaser is required to make pursuant to any applicable state or federal
court order, subject to any applicable limitations and privileges.

 

20.4  
Following signature of this Agreement the Purchaser shall have no liability to
pay for any expenses incurred by the Company including the fees of advisors,
agents, lawyers (save in respect of fees incurred in the preparation and
negotiations of this Agreement), and accountants employed by the company and or
the Shareholders except as separately agreed by the Purchaser.

 

20.5  
Time shall be of the essence of this Agreement both as regards dates and periods
mentioned and as regards any dates and periods which may be substituted for them
in accordance with this Agreement or by variation or amendment to this
Agreement.

 

20.6  
Notwithstanding any provision herein to the contrary, the Parties agree that the
existence and terms of this Agreement are confidential and that if this
Agreement is terminated pursuant to Clause 16 or otherwise, the Parties agree to
return to one another any and all financial, technical and business documents
delivered to the other party or parties in connection with the negotiation and
execution of this Agreement and shall keep the terms of this Agreement and all
information and documents received from the Company and the Purchaser and the
contents thereof confidential and not utilise nor reveal or release same,
provided, however, that the Purchaser will be required to issue a news release
regarding the execution and consummation of this Agreement and file a Current
Report on Form 8-K with the Securities and Exchange Commission respecting the
proposed Completion contemplated hereby together with such other documents as
are required to maintain the currency of the Purchaser’s filings with the
Securities and Exchange Commission.

 
 
 
20

--------------------------------------------------------------------------------

 
 
 

21.  
Non Compete

 
The Shareholders and GAE and JP will not and will procure that no company or
business enterprise in which they have an interest whether directly or
indirectly, will during the period of three years, directly or indirectly, carry
on business in competition with the Purchaser, including the Company and its
subsidiaries. The Shareholders and GAE and JP acknowledge that this restriction
is reasonable and necessary for the protection of the interests of the
Purchaser, but if it shall be held to be void but would be valid if deleted in
part or reduced in its application territorially or in time, such restrictions
shall apply modified as may be necessary to make it valid and enforceable.
 

22.  
Counterparts

 
This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts (which may be facsimile copies) but shall not be
effective until each of the parties has executed at least one counterpart. Each
counterpart shall constitute an original of this Agreement but all the
counterparts shall together constitute but one and the same instrument.
 

23.  
Governing Law and Jurisdiction

 
This Agreement shall be governed by and interpreted in accordance with English
law and the parties hereto submit to the exclusive jurisdiction of the English
courts.
 
[Remainder of Page Left Intentionally Blank]
 


 

 
21

--------------------------------------------------------------------------------

 

AS WITNESS WHEREOF this Agreement has been signed by and on behalf of the
Parties the day and year first before written.
 


 

 SIGNED for and on behalf of   )    MALIBU MINERALS, INC.   )       )  By:
________________________       James Laird      Chief Executive Officer        
     SIGNED for and on behalf of    )    FLEX FUELS ENERGY LIMITED   )       )
 By: ________________________     
 Gordon Alan Ewart
     Director        SIGNED by    )  
 Iestyn Morgan 
  )          SIGNED by   )    Mark Ian Paulson   )                SIGNED by   )
   Gordon Alan Ewart   )                SIGNED by    )    Jon Penton    )  

 
 
 
22

--------------------------------------------------------------------------------

 


 
Schedule 1
 
Details of the Company
 


 
Name
 
FLEX FUELS ENERGY LIMITED
 
Registered Number
 
6003328
 
Authorised Share Capital
 
2,000 shares of £0.10 each
 
Issued Share Capital
 
1,700
 
Directors
Gordon Alan Ewart
 
Jon Penton
 
Secretary
 
Gordon Alan Ewart
 
 
Charges
 
None



 
 
23

--------------------------------------------------------------------------------

 
Schedule 2
 
Details of the Shareholders
 


 
 
Name
 
 
Address
 
 
No. of Acquisition Shares
 
 
No. Consideration Shares
 
 
Iestyn Morgan
 
 
 
452
 
 
6,606,887
 
 
Mark Ian Paulson
 
 
 
172
 
 
2,516,908
 



 
 
 
24

--------------------------------------------------------------------------------

 
Schedule 3
 
Details of the Purchaser
 


 
 
Name
 
 
MALIBU MINERALS, INC.
 
 
Registered Number
 
 
********* (IRS Employer Identification Number)
 
 
Issued Stock Units at date of Completion
 
 
62,922,734
 
 
Directors
 
 
Jim Laird, Tom Barr
 
 
Secretary
 
 
Jim Laird
 
 
Charges
 
 
None
 



 
 
25

--------------------------------------------------------------------------------

 
Schedule 4
 
Shareholders Warranties
 
Part I
 
Warranties
 
The Shareholders and GAE and JP (hereinafter in this Schedule collectively
referred to as “Warrantors”) hereby jointly and severally warrant in all
material respects and represent to the Purchaser with the intent that it will
rely thereon in entering into this Agreement and in approving and completing the
transactions contemplated hereby, that as of the date of the Agreement:
 

1.  
The Company - Company Status and Capacity

 

1.1  
The Company is a company duly incorporated and validly subsisting under the laws
of England and Wales;

 

1.2  
The Company has the legal power, capacity and authority to own its assets and to
carry on the Business and to enter into and complete this Agreement; and

 

1.3  
The details of the Company set out in Schedule 1 are true and accurate in all
respects.

 

2.  
The Company - Capitalisation

 

2.1  
The authorized Share Capital of the Company consists of 2,000 ordinary shares of
£0.10 each of which 1,700 shares (being the Acquisition Shares) have been issued
to the Shareholders and the Remaining Shareholders and are credited as fully
paid. The Allotment Shares will, on issue and allotment, be free from
Encumbrances and the Acquisition Shares are, at the date of this Agreement, and
will remain on Completion free from Encumbrances save in the case of the
Allotment Shares, for the preemptive rights attached to such shares in the
Company’s Articles of Association which have been waived by the Shareholders to
allow for allotment of the Allotment Shares.

 

2.2  
No legal person, firm or corporation has any agreement, option, warrant or any
other right capable of becoming an agreement, option, warrant pre-emptive right
(other than those set out in the Companies Act 1985 (as amended), or right for
the acquisition of the Shares held by the Shareholders or for the purchase,
subscription or issuance of any of the unissued shares in the capital of the
Company.

 

3.  
The Company Records

 

3.1  
The Memorandum and Articles of Association of the Company have not been altered
since its incorporation date, except as filed in the statutory books of the
Company and;

 

3.2  
The minute books of the Company are complete in all material respects and each
of the minutes contained therein accurately reflect in all material respects the
actions that were taken at a duly called and held meeting or by consent without
a meeting. The Company is not in violation or breach of, or in default with
respect to, any term of its Memorandum and Articles of Association. The
statutory books and records of the Company have been kept up to date and
maintained in accordance with the requirements of the laws of England and Wales.
All necessary filings have been made to the relevant authorities or
organisations with responsibility for regulation.

 
 
26

--------------------------------------------------------------------------------

 
 

4.  
Directors and Employees

 
The directors of the Company are Gordon Alan Ewart, Jon Penton, Iestyn Morgan
and Mark Paulson. The remuneration paid to the directors are as set out in the
contracts with the Company as disclosed to the Purchaser. Except as disclosed to
the Purchaser the directors are not in receipt of any remuneration or benefits
of any kind from the Company, or for which the Company is or may be made
responsible and the level of their remuneration remain fixed for the duration of
the interim period. There are no employees of the Company and other than the
remuneration to be paid to the directors as referred to above, the Company does
not have any responsibility to pay for the services of any third parties acting
as consultants to the Company or in any other capacity except as disclosed.
 

5.  
Trading

 
The Company is not and has not since its date of incorporation been a party to
any agreement or obligation which is of an unusual or abnormal nature or outside
the ordinary and normal course of business or which is not of an entirely arms
length nature.
 

6.  
Execution and Performance of Agreement

 
The execution and delivery of this Agreement, and the completion of the
transactions contemplated hereby, have been duly and validly authorised by all
necessary corporate action on the part of the Company and;
 

(i)  
does not violate the Memorandum or Articles or Association of the Company or
result in any material breach of, or default under, any loan agreement,
mortgage, deed of trust, or any other agreement to which the Company is a party,

 

(ii)  
give any person any right to terminate or cancel any material agreement
including any right or rights enjoyed by the Company and its Subsidiaries,

 

(iii)  
result in any alteration of the Company's and its Subsidiaries’ obligations
under any agreement to which the Company and or its Subsidiaries is a party to,

 

(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the Company’s
assets,

 

(v)  
result in the imposition of any tax liability to the Company, nor violate any
court order or decree to which either the Company is subject;

 

 
27

--------------------------------------------------------------------------------

 

Part II
 
Warranties
 
Each of the Warrantors hereby jointly and severally warrant in all material
respects and represent to the Purchaser with the intent that it will rely
thereon in entering into this Agreement and in approving and completing the
transactions contemplated hereby, that as of the Completion Date:
 

1.  
Part I Warranties

 
The statements set out in Part I of this Schedule 4 relating to the Company
remain true and accurate in all material respects except that the Company has
pursuant to the terms of this Agreement issued and allotted the Allotment Shares
and has entered into employment contracts and made appointments and or engaged
the services of various individuals as disclosed to the Purchaser and has
entered into the Completion Agreements.
 

2.  
Records and Financial Statements

 

2.1  
The Memorandum and Articles of Association of the Company have not been altered
since its incorporation date, except as filed in the record books of the
company.

 

2.2  
The minute books of the Company and its Subsidiaries are complete in all
material respects and each of the minutes contained therein accurately reflect
in all material respects the actions that were taken at a duly called and held
meeting or by consent without a meeting.

 

2.3  
Neither the Company nor its Subsidiaries is in violation or breach of, or in
default with respect to, any term of its memorandum and articles of association.

 

2.4  
The statutory books and/or records of the Company and its subsidiary are up to
date and maintained in accordance with good practice.

 

3.  
Subsidiary Companies

 
The Company has incorporated the Subsidiaries in England and Wales in accordance
with the provisions of relevant legislation. There are no other companies or
undertakings in which the Company has an interest and no contracts or
arrangements in existence or under consideration for the Company to acquire an
interest in any other companies or undertakings. The Subsidiaries are duly
authorized to carry on the Business. The nature of the Business does not require
the Subsidiaries to register or be qualified to carry on business in any other
jurisdiction.
 

4.  
Litigation

 

4.1  
Neither the Company nor any of its Subsidiaries are engaged in any material
litigation or arbitration, prosecution or other legal proceedings and after
making due and careful enquiries there are no facts which are likely to give
rise to any such proceedings.

 

5.  
The Company - Records and Management Accounts and Financial Statements

 

5.1  
The Management Accounts accurately present, in all material respects, the assets
and liabilities (whether accrued, absolute, contingent or otherwise) of the
Company as of the date thereof and have been prepared in substantial accordance
with generally accepted accounting principles consistently applied.

 

5.2  
There are no material liabilities, contingent or otherwise, of the Company which
are not reflected in the Management Accounts except those incurred in the
ordinary course of business since the date of the last Management Accounts, and
the Company has not guaranteed or agreed to guarantee any debt, liability or
other obligation of any person, firm or corporation;

 
 
 
28

--------------------------------------------------------------------------------

 
 

5.3  
All of the bank accounts of the Company and its Subsidiaries, their locations,
numbers and authorised signatories have been disclosed to the Purchaser and
except as disclosed the Company and its Subsidiaries have no other bank
accounts.

 

5.4  
No dividends or other distributions on any shares in the capital of the Company
have been made, declared or authorised since the date of the last Management
Accounts.

 

5.5  
No payments of any kind have been made or authorised since the date of the last
Management Accounts to or on behalf of the Warrantors or to or on behalf of
officers, directors, shareholders or employees of the Company or under any
management agreements with the Company, except payments made in the ordinary
course of business and at the regular rates of salary or other remuneration
payable to them.

 

5.6  
There are no pension, profit sharing, group insurance or similar plans or other
deferred compensation plans affecting the Company, except as set forth in the
last Management Accounts.

 

5.7  
Since the date of the last Management Accounts:

 

(i)  
there has not been any material adverse change in the consolidated financial
position or condition of the Company, its liabilities or the Company assets or
any damage, loss or other change in circumstances materially affecting the
Company, the Business or the Company’s assets or the Company’s right to carry on
the Business, other than changes in the ordinary course of business;

 

(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting the Company, the
Business or the Company’s assets;

 

(iii)  
there has not been any increase in the compensation payable or to become payable
by the Company to the Warrantors or to any of the Company 's officers, employees
or agents or any bonus, payment or arrangement made to or with any of them;

 

(iv)  
the Business has been and continues to be carried on in the ordinary course;

 

(v)  
the Company has not waived or surrendered any right of material value;

 

(vi)  
the Company has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and

 

(vii)  
no capital expenditures in excess of US $10,000 individually or US $30,000 in
total have been authorised or made.

 

5.8  
The Company is not indebted to the Warrantors nor to any director or officer of
the Company or any connected person except in respect of bona fide business
transactions incurred in the normal course of business and no Shareholder,
director or officer is under any financial obligation to the Company except for
advances in the normal course of business.

 

5.9  
The Company Financial Statements, and to the extent required the Financial
Statements, are true and accurate in all material respects and that the Company
Financial Statements have been audited for the period from inception to December
31, 2006, by an independent registered certified public accounting firm who is
registered with, and has audited the Company Financial Statements in accordance
with the standards of, the Public Company Accounting Oversight Board (United
States of America), and that the Financial Statements for the three month period
ended March 31, 2007, if required, have been reviewed in accordance with the
PCAOB and in conformity with accounting principles generally accepted in the US.

 
 
 
29

--------------------------------------------------------------------------------

 
 

6.  
The Company - Income Tax Matters

 

6.1  
All tax returns and reports of the Company and its Subsidiaries required by law
to be filed have been filed and are true, complete and correct in all material
respects, and any taxes payable in accordance with any return filed by the
Company or its Subsidiaries or in accordance with any notice of assessment or
reassessment issued by any taxing authority have been paid when due.

 

7.  
The Company - Applicable Laws and Legal Matters

 

7.1  
The Company and its Subsidiaries have complied with the laws of England and
Wales are not in material breach of any such laws. The Company and or its
Subsidiaries holds all material licenses and permits as may be requisite for
carrying on the Business which licenses and permits have so far as the
Warrantors and the Company are aware been in all material respects maintained
and continue to be in good standing except where the failure to obtain or
maintain such licenses or permits would not have a material adverse effect on
the Business.

 

7.2  
Neither the Company nor its Subsidiaries have been charged with or received
notice of breach of any laws, ordinances, statutes, regulations, by-laws, orders
or decrees to which they are subject or which applies to them the violation of
which would have a material adverse effect on the Business, and, to the best of
the Company, its Subsidiaries and the Warrantor’s knowledge, neither the Company
nor its Subsidiaries are in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees the contravention of which would result
in a material adverse impact on the Business.

 

7.3  
There is no material litigation or administrative or governmental proceeding
pending against or relating to the Company or its Subsidiaries or the Business
nor do the Warrantors have any knowledge of any deliberate act or omission of
the Company or its Subsidiaries that would form any material basis for any such
action or proceeding.

 

7.4  
Neither the Company nor its Subsidiaries have made any voluntary assignment or
proposal under applicable laws relating to insolvency and so far as the Company,
and the Warrantors are aware no insolvency petition has been filed or presented
against the Company or any of its Subsidiaries and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of the Company
or any of its Subsidiaries and neither the Company nor its Subsidiaries are
aware of any circumstances which could give rise to such orders or resolutions.

 

7.5  
Neither the Company nor its Subsidiaries are a party to any collective agreement
relating to the Business with any labour union or other association of employees
and no part of the Business has been certified as a unit appropriate for
collective bargaining or has made any attempt in that regard.

 

7.6  
Neither the Company nor its Subsidiaries are a party to any agreement which
provides for the payment of finder's fees, brokerage fees, commissions or other
fees or amounts which are or may become payable to any third party in connection
with the execution and delivery of this Agreement and the transactions
contemplated herein.

 
 
30

--------------------------------------------------------------------------------

 


 

8.  
The Company Assets - Ownership and Condition

 

8.1  
Neither the Warrantors nor any other person, firm or corporation own any assets
used by the Company and or its Subsidiaries in operating the Business which are
material to the Company and or its Subsidiaries.

 

8.2  
The Company and its Subsidiaries are the legal and beneficial owners of their
respective assets from and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances or other claims whatsoever.

 

8.3  
No person, firm or corporation has any agreement or option or a right capable of
becoming an agreement for the purchase of any of the assets of the Company or
its Subsidiaries.

 

8.4  
The Company and/or its Subsidiaries maintain public liability insurance and
insurance against loss or damage to the Company’s and/or its Subsidiaries’
assets.

 

8.5  
There has not been any default in any material obligation of the Company and/or
its Subsidiaries or any other party to be performed under any contract material
to the Company or its Subsidiaries and the Company, and the Warrantors are not
aware of any default in the obligations of any other party to any of the
contracts material to the Business.

 

8.6  
There are no agreements, commitments or understandings relating to severance pay
or separation allowances on termination of employment of any employee of the
Company and/or its Subsidiaries. Neither the Company nor its Subsidiaries are
obliged to pay benefits or share profits with any employee after termination of
employment except as required by law.

 

9.  
The Company Assets - The Company Goodwill and Other Assets

 

9.1  
The Company and its Subsidiaries carry on the Business under the names “FLEX
FUELS ENERGY LIMITED”, “FLEX FUEL TRADING LIMITED”, and “FLEX FUEL REFINERIES
LIMITED” and variations thereof and under no other business or trade names. The
Warrantors do not have any knowledge of any infringement by the Company of any
patent, trademark, copyright or trade secret;

 

9.2  
Except for the Subsidiaries the Company does not own any subsidiaries and does
not otherwise own, directly or indirectly, any shares or interest in any other
corporation, partnership, joint venture or firm.

 

9.3  
Since the date of the last Management Accounts the business has been carried on
in the ordinary course and the Company has not entered into any material
agreement or commitment except in the ordinary course.

 

10.  
The Company - Health and Safety

 
So far as the Warrantors are aware, the Company and/or its Subsidiaries has
complied in all material respects with the requirements of all health and safety
legislation operative in United Kingdom and the other jurisdictions in which the
Company operates. There are no outstanding claims or matters which represent a
breach of such laws and the Warrantors are not aware of any circumstances or
events which could rise to such claims.

 
31

--------------------------------------------------------------------------------

 

Schedule 5
 
Purchaser’s Warranties
 
Except as set forth in the Attachments to this Schedule (the “Attachment
Schedules”) which Attachment Schedules shall be deemed a part hereof and to
qualify any representation or warranty otherwise made herein to the extent of
such disclosure, and except as set forth in the SEC Reports, the Purchaser
hereby makes the representations and warranties set forth below to the Company,
each of the Shareholders, GAE and JP.
 

1.  
Corporate Matters

 

1.1  
The Purchaser has full power and authority to enter into and perform this
Agreement and any agreement or document to be entered into by the Purchaser
pursuant to this Agreement. This Agreement and the other documents to be
executed by the Purchaser pursuant to this Agreement constitute or, when
executed, will constitute, valid and binding obligations on the Purchaser which
are enforceable in accordance with their respective terms.

 

1.2  
The Purchaser has taken all corporate and other action necessary to enable it to
enter into and perform this Agreement and any agreement or document to be
entered into pursuant to this Agreement and has obtained all approvals and
consents required by it for the performance by it of the transactions
contemplated by this Agreement and any agreement or document to be entered into
pursuant to this Agreement.

 

1.3  
The execution and delivery of, and the performance by the Purchaser of its
obligations under this Agreement and any agreement or document entered into
pursuant to this Agreement will not:

 

(i)  
result in a breach of any provision of the constitutional documents of the
Purchaser; or

 

(ii)  
result in a breach of any order, judgment or decree of any court or governmental
agency or Encumbrance to which the Purchaser is a party or by which the
Purchaser or any of its assets is bound.

 

1.4  
Except as contemplated by this Agreement, the Purchaser has not created or
granted or agreed to create or grant any Encumbrance in respect of any of its
Stock Units.

 

1.5  
Except as contemplated by this Agreement, there are no agreements or
arrangements in force which provide for the present or future allotment, issue,
transfer, redemption or repayment of, or grant to any person of the right
(whether conditional or otherwise) to require the allotment, issue, transfer,
redemption or repayment of, any Stock Unit or loan capital of the Purchaser
(including any option or right of pre-emption or conversion).

 

1.6  
The Purchaser is not, nor has it ever been the holder or beneficial owner of,
nor has it agreed to acquire:

 

(i)  
any share or loan capital of any corporate body (whether incorporated in the
United States of America or elsewhere);

 

(ii)  
any interest in any firm, partnership, association, organisation or trust.

 

1.7  
The Purchaser does not control or take part in the management of any corporate
body, firm, partnership, association, organisation or trust.

 

1.8  
The details of the Purchaser set out in Schedule 3 are true and accurate in all
respects.

 
 
32

--------------------------------------------------------------------------------

 
 
 

1.9  
The Purchaser has at all times carried on business and conducted its affairs in
all respects in accordance with its constitution for the time being in force and
any other documents to which it is or has been a party.

 

1.10  
The Purchaser is empowered and duly qualified to carry on business in all
jurisdictions in which it now carries on business.

 

1.11  
Due compliance has been made with all legal requirements in connection with the
formation of the Purchaser, the allotment or issue of any of its Stock Units and
other securities and the payment of dividends, if any.

 

1.12  
All returns, particulars, resolutions and documents required to be filed with
any authority in the United States of America, or any other authority, in
respect of the Purchaser have been duly filed within the relevant time limits
and were true, accurate and correct in all material respects.

 

1.13  
The authorisation, allotment and issue of the Consideration Shares comply to the
extent applicable, with the constitutional documents of the Purchaser and all
relevant legal and regulatory requirements.

 

1.14  
The Consideration Shares will be allotted fully paid and issued free from all
claims, expenses and Encumbrances and together with all rights attached to them
at the date of this Agreement and subsequently.

 

1.15  
The Consideration Shares on issue will rank pari passu in all respects with the
Purchaser’s current issued Stock Units, including the right to participate in
all dividends and other distributions thereafter made or paid in respect of the
Stock Units. The Purchaser and its Directors have full power and authority under
the Purchaser’s constitutional documents and from resolutions passed by its
members in general meeting to allot and issue the Consideration Shares without
any other sanction or consent by members of the Purchaser or any class of them
for the allotment and issue of the Consideration Shares which has not been
unconditionally obtained.

 

1.16  
The allotment and issue to the Purchaser of the Allotment Shares and the
transfer of Acquired Shares complies with all relevant legal and regulatory
requirements.

 

2.  
Finance

 

2.1  
Except for the commitments contained in this Agreement, which are conditional
upon the Purchaser securing support for its private placement fundraising
activities, the Purchaser has no outstanding capital commitments. The Purchaser
has not made or agreed to make any capital expenditure or incurred or agreed to
incur any capital commitments.

 

2.2  
The Purchaser has not lent any money which has not been repaid to it.

 

2.3  
There are no liabilities (including contingent liabilities) which are
outstanding on the part of the Purchaser.

 

2.4  
The Purchaser has no outstanding loan capital, nor has it agreed to create or
issue any such loan capital.

 

2.5  
Since the date of its incorporation the Purchaser has not:

 

(i)  
incurred or agreed to incur any borrowing or indebtedness which it has not
repaid or satisfied; or

 

(ii)  
lent or agreed to lend any money which has not been repaid to it; or

 
 
33

--------------------------------------------------------------------------------

 
 
 

(iii)  
acquired the benefit of any debt, present or future.

 

2.6  
Since the date of its incorporation, the Purchaser is not a party to nor has it
any outstanding obligation under nor has it agreed to enter into:

 

(i)  
any loan agreement, debenture, bond, stock, acceptance or documentary credit
facility, bill of exchange, promissory note, finance lease, debt or inventory
financing, discounting or sale of receivables or factoring agreement or sale and
lease back arrangement; or

 

(ii)  
any other arrangement, except as contemplated in this Agreement, the purpose of
which is to raise money or provide finance or credit.

 

3.  
Business Transfer Agreement

 
Since incorporation the Purchaser has not conducted any business other than the
Pre-Completion Business. The Purchaser having entered into the Business Transfer
Agreement has transferred all assets and liabilities to the Subsidiary company
which is a party to the Business Transfer Agreement. As a result of transferring
all of the assets and liabilities associated with the Pre-Completion Business
out of the Purchaser under the terms of the Business Transfer Agreement prior to
the Completion Date, as well as assigning all agreements related thereto, the
Purchaser has no remaining liabilities or obligations relating to the
Pre-Completion Business.
 

4.  
Trading

 

4.1  
The Purchaser is not and has not since its date of incorporation been a party to
any agreement, arrangement or obligation which is of an unusual or abnormal
nature or outside the ordinary and normal course of business or which is not of
an entirely arms length nature.

 

4.2  
The Purchaser has not entered into any guarantee or agreement for indemnity or
for suretyship in respect of any debt, liability or obligation of any third
party.

 

4.3  
No third party has entered into or provided any guarantee or agreement for
indemnity or for suretyship or performance bond or other security in respect of
any debt, liability or obligation of the Purchaser.

 

4.4  
The Purchaser is not, nor will it with the lapse of time become, in default
under any agreement to which it is a party and, so far as the Purchaser is
aware, there are no facts, matters or circumstances which are likely to give
rise to any such default.

 

4.5  
To the best of the Purchaser’s knowledge and belief, the Purchaser is not nor
will it with the lapse of time become liable in respect of any representation or
warranty (whether express or implied) or any matter giving rise to a duty of
care on its part.

 

4.6  
To the best of the Purchaser’s knowledge and belief, no party to any agreement
with the Purchaser is in material default under such agreement and, so far as
the Purchaser is aware there are no facts, matters or circumstances which are
likely to give rise to any such default.

 

4.7  
The Purchaser has obtained all licences, permissions, authorisations and
consents from any person, authority or body which are necessary for the carrying
on of its business and all such licences, permissions, authorisations and
consents are in full force and effect and the Purchaser is not in breach of any
of the terms or conditions of any such licence, permission, authorisation or
consent.

 

4.8  
No party is or will be entitled to terminate or revoke any such licence,
permission, authorisation or consent as a result of the entry into or
performance of this Agreement or any of the transactions contemplated by this
Agreement.

 
 
34

--------------------------------------------------------------------------------

 
 
 

4.9  
Neither the Purchaser (nor any person for whose acts or defaults the Purchaser
may be vicariously liable) is involved or since the date of incorporation of the
Purchaser has been involved in any legal or administrative or arbitration
proceedings (whether as plaintiff or defendant or otherwise) and no such
proceedings are pending or threatened and, so far as the Purchaser is there are
no facts, matters or circumstances which are likely to give rise to any such
proceedings which would result in a material adverse effect on the Purchaser.

 

4.10  
There is no unfulfilled or unsatisfied judgment or court order or undertaking or
assurance given to any court or government or governmental agency or regulatory
body outstanding against the Purchaser.

 

4.11  
No governmental or official investigation or inquiry concerning the Purchaser or
any of its directors or employees is in progress or pending and so far as the
Purchaser is aware there are no facts, matters or circumstances which are likely
to give rise to any such investigation or inquiry.

 

4.12  
The Purchaser has conducted and is conducting its business in accordance with
all applicable laws in the United States of America and Canada.

 

4.13  
The Purchaser is not in breach of any order, decree or judgment of any court or
any governmental or regulatory authority (whether of the United States of
America, Canada or elsewhere).

 

4.14  
The Purchaser has not made any voluntary assignment or proposal under the
applicable laws relating to insolvency and no bankruptcy petition has been filed
or presented against the Company and no order has been made or a resolution
passed for the winding-up, dissolution or liquidation of the Purchaser.

 

5.  
Employment

 

5.1  
The Purchaser has no employees.

 

5.2  
No outstanding offer of employment has been made by the Purchaser to any person
nor has any person accepted an offer of employment made by the Purchaser but who
has not yet commenced such employment.

 

5.3  
Except as set forth on Schedule 5.3, there are no contracts for services
(including without limitation consultancy agreements) between the Purchaser and
any person.

 

5.4  
The Purchaser does not have in existence or participate in any share incentive
scheme or share option scheme.

 

6.  
Pensions

 
The Purchaser has not prior to the date of this Agreement paid, provided or
contributed towards, and the Purchaser has not proposed nor is it under any
obligation, liability or commitment whether established by trust contract, board
resolution, service agreement, ex-gratia arrangement or otherwise and whether or
not legally enforceable to pay, provide or contribute towards, any retirement,
death or disability benefit for or in respect of any present or past officer or
employee (or any spouse, child or dependent of any of them) of the Purchaser and
no such pension or payment is now being made voluntarily and no ex-gratia
payments in respect of any pension have been or are proposed to be made by the
Purchaser to any such persons.
 

7.  
Assets

 

7.1  
No claim has been or will be made by any person to be entitled to any
Encumbrance on or over any of the assets, property or undertaking of the
Purchaser.

 
 
35

--------------------------------------------------------------------------------

 
 
 

7.2  
There is no dispute, directly or indirectly, between the Purchaser and any
person relating to any of the assets of the Purchaser.

 

8.  
Insurance

 

8.1  
As of the Completion Date, to the best of the Purchaser’s knowledge and belief,
the Purchaser is not required to obtain nor does it maintain any policies of
insurance.

 

8.2  
Subsequent to Completion, the Purchaser shall use its best efforts to obtain all
required policies of insurance, as would be obtained or carried on by a same
type of business, and shall at all material times thereafter adequately insure
against accident, damage, injury, third party loss (including, with limitation,
product liability), loss of profits and other risks normally insured against by
persons carrying on the same type of business as that carried on by the
Purchaser. In addition, the Purchaser shall use its best efforts to have all
policies of insurance effected by or for the benefit of the Purchaser in the
future to be then in full force and effect and shall use its best efforts not to
take any action or omit to take any action which could make any such policy of
insurance void or voidable or which would likely to result in an increase in
premium.

 
9. SEC Reports
 
“SEC Reports” shall mean all reports, schedules, forms, statements and other
documents filed by the Purchaser with the Securities and Exchange Commission
under the Securities Act of 1933, as amended, or the Exchange Act of 1934, as
amended, from inception on March 10, 2006 through the Completion Date.
 

 
36

--------------------------------------------------------------------------------

 

ATTACHMENT SCHEDULES TO
 
SCHEDULE 5 “PURCHASER WARRANTIES”
 
OF THE ACQUSITION AGREEMENT DATED DECEMBER ____, 2006
 


 
Schedule 5.3
 
Effective as of the date of this Agreement, the Purchaser entered into an
Employment Agreement with Jim Laird, its Chief Executive Officer, Chief
Financial Officer, Secretary and Treasurer. The terms of Jim Laird’s Employment
Agreement are set forth in the Purchaser’s SEC Reports.
 
Effective upon the signing of this Agreement, the Purchaser entered into or
intends to enter into a Compensation Agreement with its director, Tom Barr. The
terms of Tom Barr’s Compensation Agreement are set forth in the Purchaser’s SEC
Reports.
 


 
 
 

 
37

--------------------------------------------------------------------------------

 

 
 
Schedule 6
 
Part I
 
Initial Funding Agreements
 
No.
 
Condition
 
1
 
Management Contract between the Company and Gordon Alan Ewart to be signed.
 
2
 
Management Contract between the Company and Jon Penton to be signed.
 
3
 
Heads of terms to sub-lease a site suitable for a bio-diesel refinery
 
4
 
Letter from Cardiff Council indicating that the bio-diesel site (referred to in
item 3 above) is suitable.
 
5
 
Proposal from a supplier to deliver transesterification process plant to produce
biodiesel from vegetable oil
 
6
 
Proposal from a supplier to deliver process plant capable of extracting oil from
oilseed rape.
 



 

 
38

--------------------------------------------------------------------------------

 

Part II
 
Detailed schedule of expenditure for which the Initial Funding may be used.
 
[Missing Graphic Reference]

 

 
39

--------------------------------------------------------------------------------

 

Schedule 7
 
Completion Agreements
 
All Agreements are to be conditional only on Completion unless otherwise stated:
 
No
 
Company
 
Condition
 
1
 
General
 
All the above conditions to be satisfied
 
2
 
General
 
All subsidiary companies to be in place
 
2
 
General
 
A management agreement between the Purchaser and Gordon Alan Ewart to be signed
 
3
 
General
 
A management agreement between the Purchaser and Jon Penton to be signed
 
4
 
General
 
A management agreement between the Purchaser and Iestyn Morgan to be signed
 
5
 
General
 
A management agreement between the Purchaser and Mark Ian Paulson to be signed
 
6
 
General
 
A management agreement between the Purchaser and a Chief Financial Officer to be
signed
 
7
 
FFR
 
Option to lease land suitable for the construction and operation of a biodiesel
refinery
 
8
 
FFT
 
Heads of terms for the supply of 90,000t oil seed rape per year
 
9
 
FFC
 
Option to lease site for a oil seed crush plant on a port location in the United
Kingdom
 
10
 
FFC
 
Heads of terms for the engineering, procurement, installation and commissioning
of plant to crush oil seed
 
11
 
FFB
 
Letter of intent from a buyer of the oil seed rape husk produced from the crush
plant
 
12
 
Malibu
 
Malibu to have been approved for quotation on the Principal Market.
 
13
 
Malibu
 
Malibu to have successfully raised Main Funding.
 
14
 
Malibu
 
Voting Agreements entered into by the 10.5% Shareholders, a form of which is
annexed to this Agreement as Exhibit I.
 
15
 
Malibu
 
Lock-up Agreements entered into by the 10.5% Shareholders, a form of which is
annexed to this Agreement as Exhibit II.
 



 

 
40

--------------------------------------------------------------------------------

 



 
Schedule 8
 
Business Plan
 

 
41

--------------------------------------------------------------------------------

 



 
Exhibit 1
 
Form of Voting Trust Agreement
 

 
42

--------------------------------------------------------------------------------

 

Exhibit 2
 
Form of Lock-up Agreement
 


 


 


 


 


 


 
 